USDC SDNY

pepe ces U.S. Department of || DOCUMENT
S. ELECTRONICALLY FILED
wets United States Attorne \| DOC 4: = ail
Southern District of ? | DATE FILED:_2/12/2020__

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

February 12, 2020

BY ECF

Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: United States v. Gerald Vasquez et al., 19 Cr. 391 (AT)
Dear Judge Torres:

The Court has scheduled change-of-plea hearings for the remaining three defendants in the
above-captioned matter for February 18, 2020 (for Mr. Disla and Mr. Beird), and February 20,
2020 (for Mr. De Los Santos). (Dkt. Nos. 73, 74). In light of the remaining defendants’ anticipated
guilty pleas, the Government respectfully requests that the pre-trial deadlines for the submission
of motions in limine, voir dire, and requests to charge, set in the Court’s February 5, 2020 order
(Dkt. No. 71) be extended from February 19, 2020, until February 26, 2020. The remaining
defendants, through counsel, consent to this request.

Respectfully submitted,
GEOFFREY S. BERMAN
United States Attorney
GRANTED. Motions in limine, voir by: / |
dire questions, requests to charge, and Michael R. Herman
verdict forms must be submitted by Daniel G. Nessim
February 26, 2020. Any oppositions Assistant United States Attorney
must be submitted by March 2, 2020. (212) 637-2221/-2486

SO ORDERED.

Dated: February 12, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
